Roberts, Chief Justice.
This is a suit on a note with an assignment indorsed upon it, and both of which are set out in the petition. The note being drawn in the ordinary form, concluded with the words, “ this note bearing interest from date.”
The only objection made to the judgment in favor of the plaintiff below for the'principal of the note sued on, with eight per cent, interest from the date of the note, is that the verdict is too uncertain to support the judgment.
The verdict is as follows, to wit: “We, the jury, find for the plaintiff, with eight per cent, interest on the note from date.”
*319By reference to the petition, whatever ambiguity there may be in this verdict may be rendered perfectly certain, and on that ground it is sufficient. (Parker v. Leman, 10 Tex., 116, 119; Wells v. Barnett, 7 Tex., 586.)
Affirmed.